Citation Nr: 1730678	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-03 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a separate disability rating in excess of 10 percent for limitation of motion of the right knee resulting from degenerative joint disease (DJD) prior to April 4, 2014.

2. Entitlement to a separate disability rating in excess of 10 percent for limitation of motion of the right knee resulting from DJD from June 3, 2014, to February 21, 2016.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to December 1976.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In October 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  The transcript is of record.

In May 2017, the Veteran submitted a response on a waiver form indicating that he would like his case sent back to the Agency of Original Jurisdiction (AOJ) for review of additional evidence that he was submitting in his appeal.  However, this VA-generated waiver form only applies to cases where the VA Form 9 Substantive Appeal was filed prior to February 2, 2013, as indicated on the form.  As the Veteran's Form 9 was filed on February 22, 2013, the Veteran's selection of AOJ review is not for application, and the Board will consider the newly submitted evidence in its decision herein.


FINDINGS OF FACT

1. For the period prior to April 4, 2014, the Veteran's DJD of the right knee has been manifested by complaints of pain, limited motion, and periods of incapacitating exacerbations; limitation of flexion and extension was no worse than 120 degrees and 0 degrees, respectively.

2. For the period from June 3, 2014, to February 21, 2016, the Veteran's DJD of the right knee has been manifested by complaints of pain, limited motion, and frequent flare-ups; limitation of flexion and extension was no worse than 65 degrees and 10 degrees, respectively.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for DJD of the right knee prior to April 4, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010 (2016).

2. The criteria for a rating in excess of 10 percent for DJD of the right knee from June 3, 2014, to February 21, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5010 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural History and Court Remand 

In an April 2015 decision, the Board denied the issue of entitlement to a disability rating in excess of 10 percent for limitation of motion of the right knee.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in February 2016, pursuant to a Joint Motion for Remand (JMR), the Court vacated the part of the Board's April 2015 decision that denied entitlement to rating in excess of 10 percent for limitation of motion of the right knee resulting from DJD and remanded the issue back to the Board for development consistent with the JMR.  

The Board issued another decision in May 2016, again denying the issues presently on appeal, but also granting a 20 percent rating for the right knee disability (limitation of extension) from April 4, 2014, to June 3, 2014, in addition to granting a separate 30 percent rating for the right knee disability (limitation of flexion) for that same time period.  The Veteran appealed the May 2016 decision to the Court, and in March 2017, the Court issued an Order, pursuant to another JMR, vacating and remanding the part of the Board's decision that denied entitlement to an increased rating in excess of 10 percent for the periods prior to April 4, 2014, and after June 3, 2014, for a right knee disability.  The remainder of the May 2016 Board decision was not to be disturbed.

Pursuant to the JMR, the Board is to provide an adequate statement of reasons or bases addressing whether the Veteran's lay assertions in his February 2013 substantive appeal indicate a worsening of right knee symptomatology for the period prior to April 4, 2014.  The Veteran alleged in his February 2013 substantive appeal that he had additional limitation of motion after repetition of motion, there were periods of incapacitating exacerbations, there was limitation of both extension and flexion of the knee joint, and the October 2010 VA examiner used no device to measure range of motion and manipulated his joint despite his protests.  

As for the period from June 3, 2014, the parties argued that the Board's analysis did not address the Veteran's testimony during the October 2014 Board hearing that he is unable to move his knee at all for a minute or two during flare-ups.  

The Veteran's contentions and lay statements will be further analyzed below.  "A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand.  This increases both administrative and judicial efficiency."  Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014), vacated on other grounds sub nom.  Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015).  Thus, in the interests of administrative efficiency, the Board will synthesize those facts as they relate to the issues on appeal and will proceed by focusing on the aspects of its May 2016 decision that the JMR identified as inadequate.  

Pursuant to the JMR, any such deficiencies identified in this case will be addressed in the reasons and bases included herein.  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument)."

II. General Rating Principles

The Veteran is seeking an increased rating for DJD of the right knee, currently rated under DC 2010.  Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, this appeal relates solely to the propriety of the separate 10 percent rating assigned for right knee arthritis rather than the meniscectomy, which carries a separate 20 percent rating but is not on appeal here.  Therefore, consideration of DCs 5258, 5259, and 5257, as they relate to symptoms of the cartilage and instability or subluxation are not appropriate for this appeal.  

III. Discussion

At the outset, for purposes of this appeal, the Board notes that the second period of the appeal is defined by the timeframe from June 3, 2014 to February 21, 2016.  This is because the Veteran was awarded a 100 percent disability rating under DC 5055 for a total knee replacement of his right knee from February 22, 2016.  See May 2016 Rating Decision.  From April 1, 2017, he is in receipt of a 30 percent rating for the right knee replacement.  From February 22, 2016, onward, the law restricts the Board from continuing a separating rating for right knee DJD under DC 5010, as the Veteran cannot be awarded separate compensation on the basis of arthritis and limitation of motion. 

From February 22, 2016, there is no evidence of arthritis in the right knee, as the right knee has been replaced by a prosthesis.  Even assuming arguendo that there was arthritis in his right knee, the Board finds that diagnostic code 5055 and the limitation of motion codes are mutually exclusive, and that a separate rating under DC 5010 therefore cannot be awarded.   The ratings under DC 5055 provides the requisite compensation for painful motion and he is not entitled to a separate 10 percent rating under DC 5010, which also compensates for limited motion by application of 38 C.F.R. § 4.59.  Hence, the second period on appeal is limited to February 21, 2016.

The Veteran's right knee disability is currently rated at 10 percent under DC 5010 for the two periods on appeal.  Under 38 C.F.R. § 4.71a, DC 5010 directs arthritis due to trauma to be rated as degenerative arthritis under DC 5003.  Degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since some limitation of motion is noted, and the Veteran is already in receipt of a 10 percent rating based on limitation of motion, the Veteran is not warranted a higher evaluation under DC 5003.  Note (1) of DC 5003 specifically states that the 10 and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  As such, the Board looks to the limitation of motion DCs (5260 and 5261) to evaluate whether the Veteran can obtain a higher rating.

DC 5260 provides for a noncompensable evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

DC 5261 provides for a noncompensable evaluation where extension of the leg is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has also stated that separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

The remaining DCs pertaining to the knee, 5256, 5262, and 5263 provide rating criteria used to evaluate ankylosis, impairment of the tibia and fibula, and genu recurvatum.

A. Prior to April 4, 2014

The Veteran filed a claim for an increased rating for his service-connected DJD of the right knee in May 2010.  The Veteran alleged in his February 2013 substantive appeal that he had additional limitation of motion after repetition of motion, there have been periods of incapacitating exacerbations, there was limitation of both extension and flexion of the knee joint, and the October 2010 VA examiner used no device to measure range of motion and manipulated his joint despite his protests.  

The Board has also considered the Veteran's complaints of symptoms in his written statements and October 2014 Board hearing testimony.  The Veteran asserts worsening right knee symptomatology.  Specifically, his knee pain was daily and constant, he constantly used a cane and brace for movement, ambulated with a limp, had flare-ups where his limitation of motion was reduced to being unable to move "for a minute or two", and he could not put too much pressure on his right knee.  He noted after receiving collagen shots, his knee popped and snapped and that it seemed like bone on bone was rubbing together.  

An October 2010 VA examination report recounts the Veteran's complaints of right knee symptoms.  The Veteran reported no incapacitating episodes of arthritis.  Active range of motion testing revealed flexion to 120 degrees and normal extension (0 degrees).  The examiner noted there was objective evidence of pain with active motion.  Also, while there was objective evidence of pain following repetitive motion, there was no additional limitation after three repetitions.  There was no joint ankylosis.  The examiner found bony joint enlargement, crepitus, tenderness, weakness, guarding on movement, clicks or snaps, and grinding.  Meniscus abnormality was noted.  The examiner reviewed X-rays from February 2010 that revealed postsurgical changes and moderate degenerative changes in the knee.  The examiner also noted the Veteran ambulated with use of a knee brace.  

At this juncture, the Board addresses the Veteran's assertion that "[t]he [October 2010] C&P examiner used no device [i.e., goniometer] to measure range of motion and manipulated the joint despite [his] protests."  See February 2013 Substantive Appeal.  The Board notes that the October 2010 VA examination report does not specify whether a goniometer was used or not for the range of motion studies taken.  The report also indicates that these were range of motion measures "with active motion."  There was no mention of passive motion.  The Board thus cannot conclude that the device was not used or that the range of motion results stemmed from passive motion only, as per the Veteran's contentions. 

Even when considering the assumption that a goniometer was not used in October 2010, the Board finds, nonetheless, that the nonuse of the device does not render the examiner's findings incompetent or irrelevant.  First, were the Board to discredit all examinations which does not explicitly and affirmatively state that a goniometer was used, then there would be no factual bases for any allowances granted within the relevant appeal period.  Second, and most importantly, the entries or estimates were made by a medical professional whom the Board deems competent to make a reasonably accurate visual estimation.  See 38 C.F.R. § 3.159(a)(1).  The Veteran's assertions do not render the measurements taken during the October 2010 examination to be incompetent or inadequate.  Thus, the Board may consider the range of motion data in the October 2010 without prejudice to the Veteran.

An April 2014 Disability Benefits Questionnaire (DBQ) noted the Veteran reported flare-ups with increasing pain.  Active range of motion testing revealed flexion to 110 degrees, with objective evidence of painful motion at 10 degrees.  Extension was limited to 10 degrees, with objective evidence of painful motion at 15 degrees.  The Veteran was unable to perform repetitive-use testing with three repetitions.  The examiner found tenderness or pain to palpation for joint line or soft tissue.  Additionally, there was no indication of shin splints.  It was noted the Veteran used a cane occasionally.  The examiner confirmed the diagnosis of degenerative or traumatic arthritis. 

Pursuant to the JMR, the Board will now turn to consider whether the Veteran's statements made in his Form 9 Substantive Appeal is evidence of a worsening in right knee symptomatology for the period prior to April 4, 2014.  

It is generally within the competence of a lay person to identify and observe the effects of a disability under the ordinary conditions of daily life.  In this regard, the Board acknowledges the Veteran's assertions in February 2013 that he experienced periods of incapacitating exacerbations and limitation of both extension and flexion of the right knee joint.  Accordingly, the lay evidence is competent evidence to this extent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015); Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).  However, the rating schedule for evaluating the knee requires precise medical findings, including findings as to limitations of motion in degrees and joint stability testing.  To this extent, the Board finds that the Veteran is not competent to adequately assess the specific degree of limitation with regard to the objective standards of the DCs as it does not appear that he has a sufficient background in medicine, or a related field, to the extent that he can be recognized as having the medical expertise needed to make such precise medical findings as required in the rating schedule.  Accordingly, his testimony is useful in understanding those symptoms he is competent to identify and the effect of the disability on his daily life, but does not provide a basis for assigning a higher rating.  See Petitti, 27 Vet. App. at 427-28.

On the other hand, the objective measurements of record for this period of the appeal show that extension was normal, flexion was limited to 120 degrees, and there was no additional limitation of motion after three repetitions.  The October 2010 VA examination affirmatively establishes that the Veteran did not meet the criteria for the 20 percent rating - flexion limited to 30 degrees or extension limited to 15 degrees.  

A veteran experiencing an "actually" painful joint is entitled to at least the minimum compensable rating per joint under the appropriate DC involved.  Petitti v. McDonald, 27 Vet. App. 415, 424 (2015) (citing Mitchell v. Shinseki, U.S. Vet. App. No. 09-2169, Secretary's Response (Resp.) to April 6, 2011, Order at 1).  A rating higher than the minimum compensable rating is not assignable under any DC (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  In other words, in this case, flare-ups and limitation of motion are already contemplated by the current 10 percent rating and any increase in rating must be justified by measurable loss, which has not amounted to compensable measurable loss based on the evidence.  The Board does not disagree that the Veteran may have felt worsening symptomatology prior to his VA examination on April 4, 2014; however, without corroboration with measurable loss warranting an increase, the Veteran's statements cannot get him to a 20 percent or higher rating for his right knee.

For the reasons set forth below above, for the period prior to April 4, 2014, the Board finds that the preponderance of the evidence of record is against a rating in excess of 10 percent for the DJD of the right knee under the applicable rating criteria for extension (DC 5261), or even a separate compensable rating of limitation of flexion (DC 5260).  

Furthermore, there is no evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum.  As such, a separate or higher rating is also not assignable on the basis of any potentially alternative diagnostic code as the evidence shows no other extant or compensable disability in the right knee.  

To conclude, the Board finds that the disability picture and symptomatology of each knee, taken as a whole and in combination with the subjective and objective evidence, have most nearly approximated the criteria for a 10 percent rating for the period prior to April 4, 2014.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The current 10 percent rating is consistent with the current disability level involving pain and other functional limitations not manifested at a compensable disability level.  See Petitti, 27 Vet. App. at 424.

B. From June 3, 2014 to February 21, 2016

The Board now turns to the period of the appeal from June 3, 2014, to February 21, 2016.  For the reasons set forth below, a rating in excess of 10 percent is not warranted for this period.

A June 2014 DBQ completed at a VA facility noted the examiner reviewed the case file.  The Veteran reported his knee had gradually worsened.  He had pain and numbness in the right leg at the knee joint.  He reported flare-ups occurred daily and impacted the function of his right knee.  Active range of motion testing revealed flexion to 115 degrees, with objective evidence of painful motion beginning at 65 degrees.  Extension was to 5 degrees, with painful motion beginning at 5 degrees.  Upon repetitive-use testing, flexion was to 90 degrees and extension was to 10 degrees.  The examiner noted the Veteran had functional loss and/or functional impairment and additional limitation in range of motion following repetitive-use testing and noted contributing factors were less movement than normal, weakened movement, incoordination/impaired ability to execute skilled movements smoothly, pain on movement, swelling, and disturbance of locomotion.  The Veteran had tenderness of pain to palpation for joint line or soft tissue of the right knee.  Muscle strength was 4/5 and there was no indication of shin splints.  The examiner related some details concerning the non-arthritic conditions of the knee (meniscus and ligaments).  The examiner confirmed the diagnosis of DJD of the right knee and noted the Veteran's regular use of a cane and knee brace to ambulate.  

The Veteran was afforded another VA examination in April 2016.  The Veteran reported daily flare-ups and functional loss due to a swollen knee with decreased range of motion.  Active range of motion testing revealed flexion to 115 degrees, with painful motion, and extension was normal, with painful motion.  The examiner noted range of motion was not normal and contributed to functional loss.  There was also evidence of pain with weight bearing, objective evidence of localized tenderness or pain on palpation of the joint that was mildly tender and swollen right knee, and crepitus.  Upon repetitive-use testing, there was no additional functional loss or range of motion after three repetitions.  While the Veteran's examination was not being conducted during a flare-up, the examination was found to be medically consistent with the Veteran's statements describing functional loss during flare-ups.  Contributing factors of the disability also included disturbance of locomotion, interference with standing, and bulbous right knee with limited mildly painful right knee.  The examiner noted the Veteran used a brace and cane regularly.  

The Veteran submitted a March 2017 DBQ.  At the evaluation, the Veteran did not report any flare-ups.  Right knee flexion was to 125 degrees without painful motion.  Right knee extension was to 0 degrees without painful motion.  The opposing joint was tested.  The Veteran was able to perform repetitive-use testing with 3 repetitions, and the results were the same.  There was no tenderness or pain to palpation for the joint.  Muscle and stability testing revealed normal results.  The examiner noted that the Veteran's right knee would not impact his ability to work.  

For this period, the Board finds that the preponderance of the evidence of record is against a rating in excess of 10 percent for DJD of the right knee under the applicable rating criteria for extension (DC 5261), or even a separate compensable rating of limitation of flexion (DC 5260). 

The VA examination in June 2014 showed extension to 5 degrees, with objective evidence of painful motion at 5 degrees, and after repetitive-use testing, extension to 10 degrees.  The examiner also found flexion to 115 degrees, with objective evidence of painful motion beginning at 65 degrees, and after repetitive-use testing, flexion to 90 degrees.  Moreover, the April 2016 VA examination found extension was normal, with objective evidence of painful motion, and there was no additional functional loss or range of motion after three repetitions.  The examiner also found flexion to 115 degrees, with painful motion, and there was no additional functional loss or range of motion after three repetitions.  As such, at its most limited, the Veteran's right knee had extension to no more than 10 degrees, including on repetition, and flexion to no less than 65 degrees, including on repetition, as noted in the June 2014 DBQ.  In March 2017, the Veteran demonstrated normal extension (0 degrees) and flexion to 125 without pain.

In reaching this determination, the Board again considered the Veteran's competent lay statements of record, to include his testimony regarding constant and daily knee pain, use of a cane and brace for movement, and specifically, flare-ups where his limitation of motion was reduced to being unable to move "for a minute or two."  
See Davidson, 581 F.3d at 1316; Petitti, 27 Vet. App. At 427-28; Fountain, 27 Vet. App. at 274-75.  However, the rating schedule for evaluating the knee requires precise medical findings, including findings as to limitations of motion in degrees and joint stability testing.  As already mentioned, the Veteran is not competent to adequately assess the specific degree of limitation with regard to the objective standards of the DCs.  Accordingly, his testimony is useful in understanding those symptoms he is competent to identify and the effect of the disability on his daily life, but does not provide a basis for assigning a higher rating.  See Petitti, 27 Vet. App. at 427-28.  However, there must be measurable loss justifying a higher rating under the DC.  Mitchell, 25 Vet. App. At 33, 43.  Based on the objective measurements listed above, the Veteran has not most nearly approximated the criteria for the next higher rating of 20 percent.  Pain, incapacitating episodes, and flare-ups are already considered in the current 10 percent rating.  

Furthermore, there is no evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum.  As such, a separate or higher rating is also not assignable on the basis of any potentially alternative DC (e.g., DCs 5256, 5262, and 5263).  The current 10 percent rating is consistent with the current disability level involving pain and other functional limitations not manifested at a compensable disability level.  See Petitti, 27 Vet. App. at 424.

For the reasons stated above, from June 3, 2014, to February 21, 2016, the Board finds that a rating in excess of 10 percent is not warranted for the right knee disability resulting from DJD.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A disability rating in excess of 10 percent for limitation of motion of the right knee resulting from DJD prior to April 4, 2014, is denied.

A disability rating in excess of 10 percent for limitation of motion of the right knee resulting from DJD from June 3, 2014, to February 21, 2016, is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


